
	
		III
		110th CONGRESS
		1st Session
		S. RES. 67
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mrs. Dole submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 2007 as Go Direct
		  Month.
	
	
		Whereas the Department of the Treasury issued 57,000
			 checks worth approximately $54,000,000 that were endorsed illegally in
			 2006;
		Whereas the Department of the Treasury receives
			 approximately 1,500,000 inquiries each year regarding problems with paper
			 checks;
		Whereas the use of direct deposit has resulted in more
			 than $6,000,000,000 in savings for the Federal Government since 1986;
		Whereas more than 12,000,000 social security and other
			 Federal benefit recipients have yet to sign up for direct deposit;
		Whereas the United States would generate approximately
			 $120,000,000 in annual savings if all Federal beneficiaries used direct
			 deposit;
		Whereas the use of direct deposit is a more secure,
			 reliable, and cost effective method of payment than paper checks because the
			 use of direct deposit—
			(1)helps protect
			 against identity theft and fraud;
			(2)provides easier
			 access to funds during emergencies and natural disasters; and
			(3)provides citizens
			 of the United States with more control over their money;
			Whereas the Department of the Treasury and the Federal
			 Reserve Banks have launched Go Direct, a national campaign
			 organized to encourage the people of the United States to use direct deposit
			 for the receipt of social security and other Federal benefits; and
		Whereas, by working with financial institutions, advocacy
			 groups, and community organizations, the sponsors of Go Direct
			 are educating the people of the United States about the advantages of using
			 direct deposit and assisting people during the enrollment process: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Go Direct;
			(2)designates March
			 2007 as Go Direct Month;
			(3)commends Federal,
			 State, and local governments, and the private sector, for promoting March as
			 Go Direct Month; and
			(4)encourages the
			 people of the United States to—
				(A)participate in
			 events and awareness initiatives held during the month of March;
				(B)become informed
			 about the convenience and safety of direct deposit; and
				(C)consider signing
			 up for direct deposit of social security or other Federal benefits.
				
